     Case 2:20-cv-07682-MWF-AGR Document 50 Filed 04/16/21 Page 1 of 2 Page ID #:56



1
                                                                             JS-6
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 DARELL HARVEY,                            CASE NO.: 2:20-cv-07682-MWF-AGR
13          Plaintiff,                       Assigned to Hon. Michael W. Fitzgerald
14
      vs.                                    ORDER GRANTING STIPULATION
15                                           OF DISMISSAL OF PLAINTIFF
                                             DARELL HARVEY’S CLAIMS
16 C. R. BARD, INC., BARD                    WITHOUT PREJUDICE
   PERIPHERAL VASCULAR INC., and
17 DOES 1-100, inclusive,
18
          Defendants.
19
20
21
22
23
24
25
26
27
28


                         ORDER GRANTING STIPULATION OF DISMISSAL
 Case 2:20-cv-07682-MWF-AGR Document 50 Filed 04/16/21 Page 2 of 2 Page ID #:57



1         The Court having examined the foregoing Stipulation of Dismissal of Plaintiff
2 Darell Harvey’s claims in the above-captioned matter filed by the parties seeking the
3 dismissal of Plaintiff Harvey’s claims. The Court GRANTS the Stipulation.
4         Accordingly, IT IS ORDERED:
5         1. The Stipulation of Dismissal of Plaintiff Darell Harvey’s Claims Without
6            Prejudice is is GRANTED.
7         2. Each party is to bear their own fees and costs.
8 IT IS SO ORDERED.
9
10
     DATED: April 16, 2021
11                                               MICHAEL W. FITZGERALD
12                                               United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      ‐2‐
                    ORDER GRANTING STIPULATION OF DISMISSAL
